DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 2: Claims 29-36 in the reply filed on November 20th, 2022 is acknowledged. Claims 1-28 and 37-40 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [00026] line 7 recites “by respectively by” should read --respectively by--
Paragraph [00032] line 2 recites “attempt rectify” should read --attempt to rectify--
Paragraph [00039] line 1 recites “in block 204” should read --in block 206--
Paragraph [00043] line 11 recites “patient 20” should read --patient 10--
Paragraph [00044] line 8 recites “Fig. 3 schematically” should read --Fig. 5 schematically--
Appropriate correction is required.
Claim Objections
Claims 35 and 36 are objected to because of the following informalities:  
Claim 35 lines 1-2 recite “further comprising” should read --further comprises-- 
Claim 36 lines 1-2 recite “further comprising” should read --further comprises--
Claim 36 line 2 recites “out of from” should read --out of-- or --out from--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 36 recite the limitation "the hemodialysis filter" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 29 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Treu (U.S. Publication 2020/0230309).
Regarding claim 29, Treu discloses: an integrated apparatus (Figure 3C element 300) for oxygenation (Paragraph [0040], ECMO) and filtration (Paragraph [0040], dialysis) of blood (Paragraph [0040]), the apparatus (300) comprising: an oxygenator (321) for oxygenating blood (Paragraph [0040]); a blood filtering system (320); blood flow tubing (see illustrative diagram of Figure 3C below) integrating the blood filtering system (320) with the oxygenator (321), the blood flow tubing (see illustrative diagram of Figure 3C below) comprising: an oxygenator input tubing (see illustrative diagram of Figure 3C below), oxygenator output tubing (see illustrative diagram of Figure 3C below), an input shunt tubing (see illustrative diagram of Figure 3C below) and an output shunt tubing (see illustrative diagram of Figure 3C below); a blood pump (302, 306, and 312) configured to induce blood circulation (Paragraph [0040]) from a subject's cardiovascular system (Paragraph [0040], arterial) to the oxygenator (321) and back (Paragraph [0040], through vein) to the subject (Paragraph [0040]), wherein the blood flow tubing (see illustrative diagram of Figure 3C below) is configured to connect the subject’s cardiovascular system (Paragraph [0040]) to the oxygenator  (321) via the oxygenator input tubing (see illustrative diagram of Figure 3C below), to circulate the subject's blood through (Paragraph [0040]) the oxygenator (321) and back (Paragraph [0040]) to the subject (Paragraph [0040]) via the oxygenator output tubing (see illustrative diagram of Figure 3C below; 315), wherein the input shunt tubing (see illustrative diagram of Figure 3C below) is configured to direct a portion of blood (Paragraph [0040]) from the subject's cardiovascular system (Paragraph [0040]) from the oxygenator input tubing (see illustrative diagram of Figure 3C below), and wherein the output shunt tubing (see illustrative diagram of Figure 3C below) is configured to return (Paragraph [0040] via 322C) the portion of the blood (Paragraph [0040]) filtered by the blood filtering system (320) to the blood circulation (Paragraph [0040]); and a controller (Paragraph [0049]) for controlling (Paragraph [0040]) the oxygenation and filtration of the blood.

    PNG
    media_image1.png
    742
    1024
    media_image1.png
    Greyscale

Illustrative diagram of Figure 3C of Treu (U.S. Publication 2020/0230309)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Treu (U.S. Publication 2020/0230309) in view of Spearman (U.S. Publication 2020/0179587).
Regarding claim 30, Treu discloses the apparatus according to claim 29. Treu further discloses the blood filtering system (320) comprises a blood flow regulator (pump 312) configured to regulate (Paragraph [0041]) an amount of blood directed to the blood filtering system (320) from the oxygenated blood. Treu does not expressly disclose the blood being from the oxygenated blood. Spearman (U.S. Publication 2020/0179587) teaches an integrated apparatus (100) in the same field of endeavor of oxygenation and filtration of blood, comprising an oxygenator (114) for oxygenating blood (Paragraph [0007]) and a blood filtering system (106) upstream of the oxygenator (114) that receives a portion (Paragraph [0032]) of oxygenated blood through its input shunt tubing (see below illustration of Figure 1). 

    PNG
    media_image2.png
    521
    793
    media_image2.png
    Greyscale

Illustrative diagram of Figure 1 of Spearman (U.S. Publication 2020/0179587).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the flow path of Treu to include the blood filtering system after the oxygenator as disclosed in Spearman since this claimed position of the blood filtering system being in line after the oxygenator does not change the blood filtering systems ability to filter the blood. Since applicant has not given any criticality to why the position of the (Part) disclosed has any importance to the function of the claimed device, the Federal Circuit held that, where the only difference between the prior art and the claims was the position of a claimed element and altering the position of that claimed element would not have modified the operation of the device, the claimed device was not patentably distinct from the prior art device because it merely involved the rearrangement of parts. See MPEP 2144. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 33, Treu in view of Spearman disclose the apparatus according to claim 30. Treu in view of Spearman further disclose the output shunt tubing (see illustrative diagram of Figure 3C of Treu above) is configured to return (Paragraph [0040] via 322C of Treu) the portion of the blood (Paragraph [0040] of Treu) filtered by the blood filtering system (320 of Treu) to the oxygenator input tubing (see illustrative diagram of Figure 3C of Treu above).
Regarding claim 34, Treu in view of Spearman disclose the apparatus according to claim 30. Treu in view of Spearman do not expressly disclose the output shunt tubing being configured to return the portion of the blood filtered by the blood filtering system to the oxygenator output tubing. However, in a separate embodiment, Spearman teaches that the return (Paragraph [0082]) of cleaned blood can be arranged in many different ways (Paragraph [0082]) and that returning the blood to the location in the patient to which the output of the venting system, and therefore the output of the oxygenator, is returning blood (Paragraph [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the flow path of Treu in view of Spearman to include the output shunt tubing configured to return the portion of the blood filtered by the blood filtering system to the oxygenator output tubing as disclosed in a separate embodiment of Spearman since this claimed position of the output shunt tubing being in line with the oxygenator output tubing does not change the output shunt tubing’s ability to return the blood to the circulation. Since applicant has not given any criticality to why the position of the (Part) disclosed has any importance to the function of the claimed device, the Federal Circuit held that, where the only difference between the prior art and the claims was the position of a claimed element and altering the position of that claimed element would not have modified the operation of the device, the claimed device was not patentably distinct from the prior art device because it merely involved the rearrangement of parts. See MPEP 2144. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).Regarding claim 35, Treu in view of Spearman disclose the apparatus according to claim 30. Treu in view of Spearman further disclose the blood filtering system (320 of Treu) comprising a dialysate pump (304 of Treu) configured to pump dialysate (Paragraph [0040] of Treu) to a hemodialysis filter (114 of Figure 1; Paragraph [0041] details that Figure 3C shares the more in depth details of Figure 1). Treu in view of Spearman do not expressly disclose the dialysate being from a dialysate container, however as the dialysate is a liquid (Paragraph [0026]) and being pumped (Paragraph [0040]) through tubing, it is inherent that the liquid would be held in some form of container from which the tubing pumps it.
Regarding claim 36, Treu in view of Spearman disclose the apparatus according to claim 30. Treu in view of Spearman further disclose the blood filtering system (320 of Treu) further comprising a drainage pump (310) configured to drain effluent fluid out (Paragraph [0040]) of the hemodialysis filter (114 of Figure 1; Paragraph [0041] details that Figure 3C shares the more in depth details of Figure 1).
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Treu (U.S. Publication 2020/0230309) in view of Spearman (U.S. Publication 2020/0179587) and further in view of Meyer et al (U.S. Publication 2018/0353668).
Regarding claim 31, Treu in view of Spearman disclose the apparatus according to claim 30. Treu in view of Spearman further disclose the use of a pinch valve (Paragraph [0010]) to regulate flow (Paragraph [0010]) but do not expressly disclose its use in the regulation of blood flow. Meyer, in the same field of hemofiltration, teaches a blood (Paragraph [0308]) flow regulator (402) comprising a pinch valve (Paragraph [0308]) coupled to the devices input tubing (102) for the purpose of preventing flow into the line (Paragraph [0308]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow regulator as disclosed by Treu in view of Spearman, to have included the pinch valve as taught by Meyer, for the purpose of preventing flow into the line (Paragraph [0308]).
	Regarding claim 32, Treu in view of Spearman disclose the apparatus according to claim 30. Treu in view of Spearman do not expressly disclose the blood flow regulator comprising an external pipe screw clamp or a controllable aperture. Meyer, in the same field of hemofiltration, teaches a blood (Paragraph [0308]) flow regulator (402) comprising a controllable aperture (Paragraph [0308], diaphragm valves control apertures for fluid flow) for the purpose of preventing flow into the line (Paragraph [0308]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow regulator as disclosed by Treu in view of Spearman, to have included the pinch valve as taught by Meyer, for the purpose of preventing flow into the line (Paragraph [0308]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stringer et al. (U.S. Patent No. 6,730,267) discloses a blood filter oxygenator apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER DANIEL SMITH whose telephone number is (571)272-8564. The examiner can normally be reached Monday - Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-2775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER DANIEL SMITH/
Examiner, Art Unit 3781                                                                                                                                                                                         
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771